FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50105

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00590-H

  v.
                                                 MEMORANDUM *
SEVERIANO RODRIGUEZ-
QUINONES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Severiano Rodriguez-Quinones appeals from the 144-month sentence

imposed following his guilty-plea conviction for conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodriguez-Quinones contends that the district court erred by declining to

award a minor role adjustment because he was merely a courier. In view of the

undisputed evidence that Rodriguez-Quinones made several trips across the border

transporting drugs and money, the district court did not clearly err by denying the

adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006).

      Rodriguez-Quinones also contends that the district court erred by imposing a

two-level enhancement for using a minor to commit the offense. The district court

did not clearly err by imposing the enhancement, because the record reflects that

Rodriguez-Quinones affirmatively used his children and two other minors to

reduce the likelihood of detection. See U.S.S.G. § 3B1.4; United States v. Castro-

Hernandez, 258 F.3d 1057, 1059-60 (9th Cir. 2001).

      The record reflects that Rodriguez-Quinones’s sentence, which is 66 months

below the low end of the advisory Sentencing Guidelines range, is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   11-50105